Exhibit 10.1

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

 

  )       In the Matter of   )         )       ORDER TO CRESCENT BANK AND TRUST
COMPANY   )       CEASE AND DESIST JASPER, GEORGIA   )         )      
FDIC-09-087b (INSURED STATE NONMEMBER BANK)   )         )      

CRESCENT BANK AND TRUST COMPANY, JASPER, GEORGIA (“Bank”), having been advised
of its right to a Notice of Charges and of Hearing detailing the unsafe or
unsound banking practices and violations of law and/or regulations alleged to
have been committed by the Bank and of its right to a hearing on the alleged
charges under section 8(b)(1) of the Federal Deposit Insurance Act (“Act”), 12
U.S.C. § 1818(b)(1), and the Official Code of Georgia Annotated § 7-1-91,
O.C.G.A. § 7-1-91, and having waived those rights, entered into a STIPULATION
AND CONSENT TO THE ISSUANCE OF AN ORDER TO CEASE AND DESIST (“CONSENT
AGREEMENT”) with Counsel for the Federal Deposit Insurance Corporation (“FDIC”)
and the Commissioner (“Commissioner”) for the State of Georgia, Department of
Banking and Finance (“Department”), dated April 29, 2009, whereby solely for the
purpose of this proceeding and without admitting or denying the alleged charges
of unsafe or unsound banking practices and violations of law and/or regulations,
the Bank consented to the



--------------------------------------------------------------------------------

issuance of an ORDER TO CEASE AND DESIST (“ORDER”) by the FDIC and the
Commissioner.

The FDIC and the Commissioner considered the matter and determined that it had
reason to believe that the Bank had engaged in unsafe or unsound banking
practices and had committed violations of law and/or regulations. The FDIC and
the Commissioner, therefore, accepted the CONSENT AGREEMENT and issued the
following:

ORDER TO CEASE AND DESIST

IT IS HEREBY ORDERED, that the Bank, its institution-affiliated parties, as that
term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), and its
successors and assigns cease and desist from the following unsafe and unsound
banking practices and violations of law and/or regulation:

(a) Operating with a board of directors (“Board”) that has failed to provide
adequate supervision over and direction to the management of the Bank;

(b) Operating with management whose policies and practices are detrimental to
the Bank and jeopardize the safety of its deposits;

(c) Operating with marginally adequate equity capital and reserves in relation
to the volume and quality of assets held by the Bank;

(d) Operating with an excessive level of adversely classified items;

(e) Operating with inadequate provisions for liquidity and funds management;

(f) Operating with hazardous loan underwriting and administration practices;

(g) Operating in such a manner as to produce operating losses; and

(h) Operating in apparent violation of laws, regulations, and/or statements of
policy as more fully described on pages 16 through 23 of the FDIC Report of
Examination dated June 17, 2008 (“ROE”).



--------------------------------------------------------------------------------

IT IS FURTHER ORDERED, that the Bank, its institution-affiliated parties, and
its successors and assigns, take affirmative action as follows:

BOARD OF DIRECTORS

1. (a) Beginning with the effective date of this ORDER, the Board shall increase
participation in the affairs of the Bank, assuming full responsibility for the
approval of sound policies, strategic plans, and budgets for the supervision of
all of the Bank’s activities, consistent with the role and expertise commonly
expected for directors of banks of comparable size. The Board shall establish
specific procedures designed to fully inform the Board regarding the management,
operation, and financial condition of the Bank at regular intervals and in a
consistent format. This participation shall include meetings to be held no less
frequently than monthly at which, at a minimum, the following areas shall be
reviewed and approved: reports of income and expenses; new, overdue, renewed,
extended, restructured, insider, non-accrual, charged-off, and recovered loans;
investment activity; operating policies; personnel actions; audit and
supervisory reports; and the minutes summarizing individual committee meetings
and actions. Board minutes shall be detailed, maintained and recorded on a
timely basis and shall document reviews and any related actions, including the
names of any dissenting directors.

(b) Within 30 days from the effective date of this ORDER, the Board shall
establish a Board committee (“Directors’ Committee”), consisting of at least
four members, responsible for ensuring compliance with the ORDER, overseeing
corrective measures with respect to the ORDER, and reporting to the Board. Three
of the members of the Directors’ Committee shall not be officers of the Bank.
The Director’s Committee



--------------------------------------------------------------------------------

shall monitor compliance with this ORDER and, within 30 days from the effective
date of this ORDER, and every 30 days thereafter, shall submit a written report
detailing the Bank’s compliance with this ORDER to the Board, for review and
consideration during its regularly scheduled meeting. Such report and any
discussion related to the report or the ORDER shall be recorded in the
appropriate minutes of the meeting of the Board and shall be retained in the
Bank’s records. Nothing contained herein shall diminish the responsibility of
the entire Board to ensure compliance with the provisions of this ORDER.

MANAGEMENT

2. (a) Within 60 days from the effective date of this ORDER, the Bank shall have
and retain qualified management. Each member of management shall have
qualifications and experience commensurate with his or her duties and
responsibilities at the Bank. Management shall include a chief executive officer
responsible for supervision of the lending function and with oversight
responsibility for all other areas of bank operations. This individual must have
a proven ability in managing a bank of comparable size and complexity and in
effectively implementing lending, investment and operating policies in
accordance with sound banking practices. Management shall also include a senior
lending officer with significant appropriate lending, collection, and loan
supervision experience, and proven success in upgrading a low quality loan
portfolio. Each member of management shall be provided appropriate written
authority from the Board to implement the provisions of this ORDER.

(b) To facilitate having and retaining qualified management, the Board shall in
no more than 30 days from the effective date of this ORDER develop a written
analysis



--------------------------------------------------------------------------------

and assessment of the Bank’s management and staffing needs (“management plan”),
which shall include, at a minimum:

(i) identification of both the type and number of officer positions needed to
manage and supervise proper the affairs of the Bank;

(ii) identification and establishment of such Bank committees as are needed to
provide guidance and oversight to active management; and

(iii) an evaluation of the qualifications of each Bank officer.

(c) The qualifications of management shall be assessed on its ability to:

(i) comply with the requirements of this ORDER;

(ii) operate the Bank in a safe and sound manner;

(iii) comply with applicable laws and regulations; and

(iv) restore all aspects of the Bank to a safe and sound condition, including
asset quality, capital adequacy, earnings, management effectiveness, liquidity,
and sensitivity to market risk.

(d) The management plan and any subsequent modification thereto shall be
submitted to the Supervisory Authorities for review and comment. No more than 30
days from the receipt of any comment from the Supervisory Authorities, and after
consideration of such comment, the Board shall approve the management plan
and/or any subsequent modification.

(e) During the life of this ORDER, the Bank shall notify the FDIC’s Atlanta
Regional Director (“Regional Director”) and the Commissioner (collectively the
“Supervisory Authorities”), in writing, of the resignation or termination of any
of the Bank’s directors or senior executive officers. Prior to the addition of
any individual to



--------------------------------------------------------------------------------

the Board or the employment of any individual as a senior executive officer, the
Bank shall comply with the requirements of section 32 of the Act, 12 U.S.C. §
1831(i), subpart F of Part 303 of the FDIC Regulations, 12 C.F.R. §§
303.100-303.103 and any State requirement for prior notification and approval.
The notification shall include a description of the background and experience of
the individual(s) to be added or employed and must be received at least 30 days
before such addition or employment is intended to become effective. The Bank may
not add any individual to its Board or employ any individual as an executive
officer if the Regional Director or Commissioner issues a notice of disapproval
pursuant to section 32 of the FDI Act, 12 U.S.C. § 1831(i).

CAPITAL

3. (a) Within 120 days from the effective date of this ORDER, the Bank shall
have Tier 1 Capital in such amount as to equal or exceed eight percent (8%) of
the Bank’s total assets and total risk-based capital in such an amount as to
equal or exceed ten percent (10%) or the Bank’s total risk-weighted assets.
Thereafter, the Bank shall maintain Tier 1 Capital and total risk-based capital
ratios equal to or exceeding eight percent (8%) and ten percent (10%),
respectively, during the life of this ORDER.

(b) The level of Tier 1 Capital and total risk-based capital to be maintained
during the life of this ORDER pursuant to subparagraph 3(a) shall be in addition
to a fully funded allowance for loan and lease losses (“ALLL”), the adequacy of
which shall be satisfactory to the Supervisory Authorities as determined at
subsequent examinations and/or visitations.

(c) Any increase in Tier 1 Capital necessary to meet the requirements of
Paragraph 3 of this ORDER may not be accomplished through a deduction from the



--------------------------------------------------------------------------------

Bank’s ALLL. For purposes of this ORDER, the terms “Tier 1 Capital,” “total
risk-based capital,” “total assets,” and “total risk-weighted assets” shall have
the meanings ascribed to them in Part 325 of the FDIC Rules and Regulations, 12
C.F.R. Part 325.

CHARGE-OFF

4. (a) Within 10 days from the effective date of this ORDER, the Bank shall
eliminate from its books, by charge-off or collection, all assets or portions of
assets classified “Loss” and/or “Doubtful” in the ROE that have not been
previously collected or charged-off. If an asset classified “Doubtful” is a loan
or a lease, the Bank may, in the alternative, increase its ALLL by an amount
equal to fifty percent (50%) of the loan or lease classified as “Doubtful.”

(b) Additionally, while this ORDER remains in effect, the Bank shall, within 30
days of the receipt of any future report of examination or visitation report of
the Bank from the Regional Director or the Commissioner, eliminate from its
books, by collection, charge-off, or other proper entries, the remaining balance
of any assets classified “Loss” and fifty percent (50%) of those classified
“Doubtful,” unless otherwise approved in writing by the Supervisory Authorities.

(c) Elimination or reduction of assets through proceeds of other loans made by
the Bank is not considered collection for purposes this paragraph.

REDUCTION OF CLASSIFIED ITEMS

5. (a) Within 60 days from the effective date of this ORDER, the Bank shall
formulate a written plan to reduce the Bank’s risk exposure in each asset in
excess of $1,000,000 classified as “Substandard” in the ROE. In developing the
plan mandated by this paragraph, the Bank shall, at a minimum, and with respect
to each adversely



--------------------------------------------------------------------------------

classified loan, review, analyze, and document the financial position of the
borrower, including source of repayment, repayment ability, and alternative
repayment sources, as well as the value and accessibility of any pledged or
assigned collateral, and any possible actions to improve the Bank’s collateral
position.

(b) Within 60 days of the effective date of this ORDER, the Bank shall formulate
a written plan to reduce the aggregate balance of assets classified
“Substandard” in the ROE in accordance with the following schedule:

(i) Within 180 days from the effective date of this ORDER, the Bank shall reduce
the items classified “Substandard” in the ROE by twenty-five percent (25%);

(ii) Within 360 days from the effective date of this ORDER, the Bank shall
reduce the items classified “Substandard” in the ROE by forty-five percent
(45%);

(ii) Within 540 days from the effective date of this ORDER, the Bank shall have
reduced the items classified “Substandard” in the ROE by sixty (60%).

(c) The Bank shall immediately submit the plans required in subparagraphs 5(a)
and 5(b) to the Supervisory Authorities for review and comment. Within 30 days
from the receipt of any comment from the Supervisory Authorities, and after due
consideration of any recommended changes, the Bank shall approve the plans,
which approval shall be recorded in the minutes of the meeting of the Board.
Thereafter, the Bank shall implement and fully comply with the plans. Such plans
shall be monitored and progress reports thereon shall be submitted to the
Supervisory Authorities at 90-day intervals concurrently with the other
reporting requirements set forth in paragraph 20 of this ORDER.



--------------------------------------------------------------------------------

(d) The requirements of this paragraph are not to be construed as standards for
future operations of the Bank. Furthermore, the Bank shall eventually reduce the
total of all adversely classified assets. Reduction of these assets through
proceeds of other loans made by the Bank is not considered collection for the
purpose of this paragraph. As used in subparagraphs 5(a) through (c), the word
“reduce” means:

(i) to collect;

(ii) to charge off; or

(iii) to sufficiently improve the quality of assets adversely classified to
warrant removing any adverse classification as determined by the Regional
Director or Commissioner.

NO ADDITIONAL CREDIT

6. (a) Beginning with the effective date of this ORDER, the Bank shall not
extend, directly or indirectly, any additional credit to, or for the benefit of,
any borrower who has a loan or other extension of credit from the Bank that has
been charged-off or classified, in whole or in part, “Loss” or “Doubtful” and is
uncollected. The requirements of this paragraph shall not prohibit the Bank from
renewing (after collection in cash of interest due from the borrower) any credit
already extended to any borrower.

(b) Additionally, during the life of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who has a loan or other extension of credit from the Bank that has been
classified, in whole or part, “Substandard” and is uncollected. The requirements
of this paragraph shall not prohibit the Bank from renewing (after collection in
cash of interest due from the borrower) any credit already extended to any
borrower.



--------------------------------------------------------------------------------

(c) Subparagraph 6(b) shall not apply if the Bank’s failure to extend further
credit to a particular borrower would be detrimental to the best interests of
the Bank. Prior to the extending of any additional credit pursuant to this
paragraph, either in the form of a renewal, extension, or further advance of
funds, such additional credit shall be approved by a majority of the Board, or a
designated committee thereof, who shall certify, in writing:

(i) why the failure of the Bank to extend such credit would be detrimental to
the best interests of the Bank;

(ii) that the extension of such credit would improve the Bank’s position,
including an explanatory statement of how the Bank’s position would be improved;
and

(iii) an appropriate work-out plan has been developed and will be implemented in
conjunction with the additional credit to be extended.

(d) The signed certification shall be made a part of the minutes of the Board or
designated committee, and a copy of the signed certification shall be retained
in the borrower’s credit file.

LENDING PRACTICES

7. Within 60 days from the effective date of this ORDER, the Bank shall revise,
adopt, and implement a written lending and collection policy to provide
effective guidance and control over the Bank’s lending function, which policy
shall include, at a minimum, revisions to address all items of criticism
enumerated within the ROE. Such policy and its implementation shall be in a form
and manner acceptable to the Supervisory Authorities as determined at subsequent
examinations and/or visitations.



--------------------------------------------------------------------------------

CONCENTRATIONS OF CREDIT

8. (a) Within 60 days from the effective date of this ORDER, the Bank shall
perform a risk segmentation analysis with respect to the concentrations of
credit listed on page 58 of the ROE. Concentrations should be stratified as the
Board deems appropriate, but shall include concentrations identified by
industry, geographic distribution, underlying collateral, direct or indirect
extensions of credit to or for the benefit of any borrowers dependent upon the
performance of a single developer or builder, and other asset groups that are
considered economically related. The Board should refer to the interagency
guidance on Concentrations in Commercial Real Estate Lending, Sound Risk
Management Practices, for information regarding risk segmentation analysis. A
copy of the analysis shall be provided to the Supervisory Authorities. The
analysis shall be in a form and manner acceptable to the Supervisory Authorities
as determined at subsequent examinations and/or visitations.

(b) Within 90 days from the effective date of this ORDER, the Bank shall adopt
and submit to the Supervisory Authorities a plan to reduce the Bank’s
concentration of credit in residential ADC loans.

SPECIAL MENTION

9. Within 30 days from the effective date of the ORDER, the Bank shall develop a
plan to correct all deficiencies in the assets listed for “Special Mention.” The
Bank shall immediately submit the plan to the Supervisory Authorities for review
and comment. Within 30 days from receipt of any comment from the Supervisory
Authorities, and after due consideration of any recommended changes, the Bank
shall approve the plan, which



--------------------------------------------------------------------------------

approval shall be recorded in the minutes of the Board meeting. Thereafter, the
Bank shall implement and fully comply with the plan.

LOAN REVIEW AND GRADING SYSTEM

10. Within 60 days from the effective date of this ORDER, the Board shall
develop an effective system of independent loan review to appropriately assess
and grade the overall quality of the loan portfolio.

ESTABLISH/MAINTAIN ALLOWANCE FOR LOAN AND LEASE LOSSES

11. Within 30 days from the effective date of this ORDER, the Board shall review
the adequacy of the ALLL and establish a comprehensive policy for determining
the adequacy of the ALLL. For the purpose of this determination, the adequacy of
the ALLL shall be determined after the charge-off of all loans or other items
classified “Loss.” The policy shall provide for a review of the ALLL at least
once each calendar quarter. Said review should be completed at least ten
(10) days prior to the end of each quarter, in order that the findings of the
Board with respect to the ALLL may be properly reported in the quarterly Reports
of Condition and Income. The review should focus on the results of the Bank’s
internal loan review, loan and lease loss experience, trends of delinquent and
non-accrual loans, an estimate of potential loss exposure of significant
credits, concentrations of credit, and present and prospective economic
conditions. A deficiency in the ALLL shall be remedied in the calendar quarter
it is discovered, prior to submitting the Report of Condition, by a charge to
current operating earnings. The minutes of the Board meeting at which such
review is undertaken shall indicate the results of the review. The Bank’s policy
for determining the adequacy of the Bank’s ALLL and its implementation



--------------------------------------------------------------------------------

shall be satisfactory to the Supervisory Authorities as determined at subsequent
examinations and/or visitations.

PLAN TO IMPROVE EARNINGS

12. (a) Within 60 days from the effective date of this ORDER, the Bank shall
formulate and fully implement a written plan and a comprehensive budget for all
categories of income and expense. The plan and budget shall include formal goals
and strategies, consistent with sound banking practices and taking into account
the Bank’s other written policies, to improve the Bank’s net interest margin,
increase interest income, reduce discretionary expenses, and improve and sustain
earnings of the Bank. The plan shall include a description of the operating
assumptions that form the basis for and adequately support major projected
income and expense components. Thereafter, the Bank shall formulate such a plan
and budget by November 30 of each subsequent year.

(b) The plan and budget required by this paragraph, and any subsequent
modification thereto, shall be acceptable to the Supervisory Authorities as
determined at subsequent examinations and/or visitations.

(c) Following the end of each calendar quarter, the Board shall evaluate the
Bank’s actual performance in relation to the plan and budget required by this
paragraph and shall record the results of the evaluation, and any actions taken
by the Bank, in the minutes of the Board meeting at which such evaluation is
undertaken.

CASH DIVIDENDS

13. The Bank shall not pay cash dividends without the prior written consent of
the Supervisory Authorities.



--------------------------------------------------------------------------------

ASSET/LIABILITY MANAGEMENT

14. (a) Within 60 days from the effective date of this ORDER, the Board shall
implement an asset/liability management policy which establishes an acceptable
range for the Bank’s net noncore funding dependence ratio, as computed by the
Uniform Bank Performance Report. The policy shall set forth suitable benchmarks
and timeframes for the reduction of this ratio to levels that are consistent
with prudent banking practices. To the extent such measures have not previously
been initiated, the Bank shall immediately initiate measures detailed in the
policy required by this paragraph to accomplish the objectives set forth in the
policy. The requirements of this paragraph shall not be construed as standards
for future operations, and the Bank’s net noncore funding dependence ratio shall
be maintained at a level consistent with safe and sound banking practices. Such
policy shall be submitted to the Supervisory Authorities for review and
approval, and its implementation shall be acceptable to the Supervisory
Authorities as determined at subsequent examinations and/or visitations.

(b) Within 60 days from the effective date of this ORDER, the Bank shall review,
and amend as necessary, the Bank’s written interest rate risk policy. At a
minimum, the policy shall include guidelines for the following:

(i) measures designed to control the nature and amount of interest rate risk the
Bank takes, including those that specify risk limits and define lines of
responsibilities and authority for managing risk;

(ii) a system for identifying and measuring interest rate risk, including a
periodic calculation to measure interest rate risk exposure at various time
horizons and compare to established target ratios;



--------------------------------------------------------------------------------

(iii) establish goals and strategies for reducing and managing the Bank’s
interest rate risk exposure;

(iv) a system for monitoring and reporting risk exposures; and

(v) a system for internal controls, review, and audit to ensure the integrity of
the overall management process.

Such policy and its implementation shall be in a form and manner acceptable to
the Supervisory Authorities as determined at subsequent examinations and/or
visitations.

LIQUIDITY CONTINGENCY FUNDING PLAN

15. Within 60 days from the effective date of this ORDER, the Bank shall develop
or revise, adopt, and implement a written liquidity contingency funding plan.
The written liquidity contingency funding plan shall incorporate the applicable
guidance contained in Financial Institution Letter (FIL) 84-2008 dated
August 26, 2008, entitled Liquidity Risk Management. The liquidity contingency
funding plan shall provide restrictions on the use of brokered and internet
deposits consistent with safe and sound banking practices. Such plan shall be
submitted to the Supervisory Authorities for review and approval, and its
implementation shall be in a form and manner acceptable to the Supervisory
Authorities.

BROKERED DEPOSITS

16. During the life of this ORDER, the Bank shall not accept, renew, or rollover
brokered deposits without obtaining a brokered deposit waiver approved by the
FDIC pursuant to Section 29 of the Act, 12 U.S.C. § 1831f. For purposes of this
ORDER, brokered deposits are defined as described in Section 337.6(a)(2) of the
FDIC’s Rules and Regulations, 12 C.F.R. § 337.6(a)(2) to include any deposits
funded by third-party agents



--------------------------------------------------------------------------------

or nominees for depositors, including depositors managed by a trustee or
custodian when each individual beneficial interest is entitled to a right to
federal deposit insurance.

BANK SECRECY ACT PROGRAM

17. Within 60 days from the effective date of this ORDER, the Bank shall review
and implement all Bank Secrecy Act compliance program deficiencies set forth on
pages 7 and 13 8 of the ROE.

ELIMINATE/CORRECT ALL VIOLATIONS OF LAW

18. Within 60 days from the effective date of this ORDER, the Bank shall take
all necessary steps, subject to safe and sound banking practices, to eliminate
and/or correct the violations of law set and contraventions of policy out on
pages 16 through 23 of the ROE. In addition, the Bank shall take all necessary
steps to ensure future compliance with all applicable laws, regulations, and
applicable policies.

DISCLOSURE

19. Following the effective date of this ORDER, the Bank shall send to its
shareholders or otherwise furnish a description of this ORDER in conjunction
with the Bank’s next shareholder communication. The description shall fully
describe the ORDER in all material respects. The description and any
accompanying communication, statement, or notice shall be sent to the FDIC,
Division of Supervision and Consumer Protection, Accounting and Securities
Disclosure Section, 550 17th Street, N.W., Washington, D.C. 20429 and the
Commissioner, Georgia Department of Banking and Finance, 2990 Brandywine Road,
Suite 200, Atlanta, Georgia 30341-5565 for review at least 20 days prior to
dissemination to shareholders. Any changes requested to be made



--------------------------------------------------------------------------------

by the FDIC and the Commissioner shall be made prior to dissemination of the
description, communication, notice, or statement.

PROGRESS REPORTS

20. Within 30 days of the end of the first quarter following the effective date
of this ORDER and within 30 days of the end of each quarter thereafter, the Bank
shall furnish written progress reports to the Supervisory Authorities detailing
the form and manner of any actions taken, and the results thereof, to secure
compliance with this ORDER. Such written progress reports shall include a copy
of the Bank’s Reports of Condition and Income and shall provide cumulative
detail of the Bank’s progress toward achieving compliance with each provision of
the ORDER. Progress reports may be discontinued when the corrections required by
this ORDER have been accomplished and the Supervisory Authorities have, in
writing, released the Bank from making further reports.



--------------------------------------------------------------------------------

This ORDER shall become effective immediately. The provisions of this ORDER
shall remain effective and enforceable except to the extent that, and until such
time as, any provisions of this ORDER shall have been modified, terminated,
suspended, or set aside by the FDIC. Pursuant to delegated authority.

Dated at Atlanta, Georgia, this 11th day of May, 2009.

 

/s/ Mark S. Schmidt

Mark S. Schmidt Regional Director Atlanta Region

The Georgia Department of Banking and Finance, having duly approved the
foregoing ORDER, and the Bank, through its Board, agree that the issuance of the
said ORDER by the FDIC shall be binding as between the Bank and the Georgia
Commissioner of Banking and Finance to the same degree and legal effect that
such ORDER would be binding on the Bank if the Department had issued a separate
ORDER that included and incorporated all of the provisions of the foregoing
ORDER, pursuant to section 7-1-91 of the Official Code of Georgia Annotated,
O.C.G.A. § 7-1-91.

Dated this 30th day of April, 2009.

 

/s/ Robert M. Braswell

Robert M. Braswell Commissioner Department of Banking and Finance State of
Georgia